


110 HR 4692 IH: To suspend temporarily the duty on Grilamid TR

U.S. House of Representatives
2007-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4692
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Mr. Spratt introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on Grilamid TR
		  90.
	
	
		1.Grilamid TR 90
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Cyclohexanamine,4,41-methylenebis (2-methylcyclohexanamine)
						  (CAS No. 163800–66–6) (provided for in subheading 3908.90.7000)FreeNo changeNo
						  changeOn or before
						  12/31/2011
								
							
						
					
					
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
